Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States, subject to the approval of the Court:
That the merchandise involved in this appeal consists of Diazo Salts exported from West Germany; that said merchandise was entered after February 27, 1958, and is not included in the Final List of articles designated by the Secretary of the Treasury in T.D. 54521 as provided for in Section 6(a) of the Customs Simplification Act of 1956, Public Law 927, 84th Congress, required to be valued in accordance with Section 402a of the Tariff Act of 1930 as amended ; that said merchandise is a coal tar product dutiable on the basis of the American Selling Price, Section 402(e) of the Tariff Act of 1930 as amended.
That at the time of exportation of the instant merchandise to the United States the price at which such merchandise produced in the United States was freely sold for domestic consumption in the principal markets of the United States, in the ordinary course of trade and in the usual wholesale quantities including the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the article in condition, packed, ready for delivery, was $14.69 per pound net packed.
IT IS FURTHER STIPULATED AND AGREED that this appeal for re-appraisement may be submitted for decision on this stipulation.
On the agreed facts, I find American selling price, as that value is defined in section 402(e) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, to be the proper basis *520for the determination of the value of the merchandise here involved and that such value was $14.69 per pound, net, packed.
Judgment will issue accordingly.